Citation Nr: 1802049	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  11-26 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for rhinitis.  

2.  Entitlement to service connection for a right knee disability.  

3.  Whether new and material evidence has been received to reopen the claim for service connection for asthma, and if so, whether service connection is warranted.

4.  Entitlement to service connection for a cervical spine disability.  

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to an increased evaluation for right hip strain evaluated at 20 percent from January 11, 2001 and 10 percent from January 4, 2016.  

7.  Entitlement to an increased evaluation for degenerative disc disease of the lumbar spine currently evaluated at 20 percent disabling. 

8.  Entitlement to an increased evaluation for right wrist tendonitis currently evaluated at 10 percent disabling. 

9.  Entitlement to an increased evaluation for left wrist tendonitis currently evaluated at 10 percent disabling. 

10.  Entitlement to an increased evaluation for right ankle strain currently evaluated at 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active duty service from February 1999 to January 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

Before reaching the merits of the claim for service connection for asthma, the Board must consider the matter of reopening of the claim.  The Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

During the pendency of this appeal, an October 2012 rating decision granted entitlement to a total rating due to individual unemployability based upon service-connected disabilities from January 20, 2011.  An April 2016 rating decision assigned a 100 percent schedular rating to the service-connected major depressive disorder from March 15, 2012.   

In December 2017, the Veteran submitted a waiver of AOJ consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2017).

The issues of entitlement to increased ratings for the lumbar spine degenerative disc disease, right and left wrist tendonitis, and right ankle strain, and service connection for asthma and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Symptoms of allergic rhinitis first began in active service and have been recurrent since service separation, allergic rhinitis was diagnosed three months after separation from active service, the Veteran continues to have allergic rhinitis, and the Veteran's current allergic rhinitis is as likely as not related to active service.

2.  An October 2002 RO rating decision denied service connection for bronchial asthma on the basis that there was no evidence of bronchial asthma symptoms or diagnosis in active service. 

3.  Evidence received since the October 2002 decision is new, and in conjunction with previously considered evidence relates to an unestablished fact that is necessary to substantiate the claim for service connection for asthma.  


4.  A right knee disability was not manifested in active service and did not manifest to a degree of 10 percent within a year of service separation; the veteran did not have right knee symptoms in active service and recurrent symptoms since service separation; the evidence of record makes it less likely than not that the Veteran's current right knee disability is related to disease or injury or other event in active service.

5.  The evidence of record makes it less likely than not that the Veteran's current sleep apnea is related to disease or injury or other event in active service, or was caused or aggravated by a service-connected disability, and the evidence of record shows that the sleep apnea first manifested many years after service separation.

6.  Prior to January 4, 2016, the service-connected right hip strain is manifested by residual pain, pain on motion, and flexion of the thigh to 90 to full flexion, without objective evidence of limitation of forward flexion less than 20 degrees, flail joint of the hip, ankylosis of the hip, or impairment of the femur with knee or hip disability.  

7.  From January 4, 2016, the service-connected right hip strain is manifested by residual pain, pain on motion, and flexion of the thigh to 90 to full flexion, and abduction to 30 to 35 degrees, without objective evidence of limitation of forward flexion less than 30 degrees, abduction motion lost beyond 10 degrees, flail joint of the hip, ankylosis of the hip, or impairment of the femur with knee or hip disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for allergic rhinitis have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The evidence received subsequent to the October 2002 rating decision is new and material and the claim for service connection for asthma is reopened.  38 U.S.C. §§ 5108, 7104(b), 7105(c) (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

5.  The criteria for a disability rating in excess of 20 percent prior to January 4, 2016 and in excess of 10 percent from January 4, 2016 for right hip strain have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250 to 5255 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in December 2009, September 2010,  and March 2012.  Therefore, additional notice is not required. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims.  Neither the Veteran nor her representative has identified any deficiency in VA's notice or assistance duties.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

2.  Legal Criteria:  Service Connection and New and Material Evidence 

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Under 38 C.F.R. § 3.310 (a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2017); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Pursuant to § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

3.  Analysis: Service Connection for Allergic Rhinitis

The Veteran contends that she incurred allergic rhinitis in active service and service connection is warranted.    

The Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's allergic rhinitis first began in service, has been recurrent since service, and still exists.  Review of the record shows upon enlistment examination in January 1999, the Veteran reported "no" when asked if she had sinusitis or hay fever.  Examination of the nose and sinuses was normal.  The service treatment records for the Veteran's period of service from February 1999 to January 2001 show that the Veteran sought medical treatment for allergic rhinitis in March 2000.  It was noted that the Veteran had allergic rhinitis for the last 3 days with wheezing.  The assessment was allergic rhinitis and upper respiratory infection with reactive airways disease.  An April 2000 service treatment record indicates that the Veteran was taking Allegra.  A June 2000 service treatment record indicates that the impression was seasonal allergies versus upper respiratory infection.  The record indicates that the Veteran complained of allergies, sneezing, runny nose, and itchy eyes for 1 day.  She was given Dimetapp.  The Veteran separated from active service in January 2001.    

There is competent and credible evidence of a diagnosis of allergic rhinitis soon after service separation.  VA treatment records dated in April 2001 indicate that the Veteran sought medical treatment for allergies.  The diagnosis was allergic rhinitis.  VA treatment records show assessments of allergic rhinitis in April 2002, July 2002, April 2003, May 2009, and October 2009.  The April 2003 VA treatment record notes that the Veteran had a three year history of allergic rhinitis.  Allergic rhinitis is listed on the problem list in the VA healthcare system.  The May 2011 VA examination report shows a diagnosis of acute allergic rhinitis.  

The Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's allergic rhinitis first began in service, has been recurrent since service, and still exists.  The Board finds the service treatment records and the post service treatment records demonstrate in-service symptoms and recurrent symptoms since service separation.  There is a diagnosis of allergic rhinitis three months after service separation. 

There is evidence that weighs against the claim for service connection.  The May 2011 VA examination report indicates that the VA examiner opined that the Veteran had acute allergic rhinitis caused by ambient factors which can exist anywhere and the Veteran's allergic rhinitis is less likely as not caused by or a result of active duty. 

Based on a careful review of the entire record, the Board finds that the evidence is in equipoise as to whether the current allergic rhinitis as likely as not is related to active service and began during active service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, service connection for allergic rhinitis is granted.

4.  Analysis:  Whether the Claim for Service Connection for Asthma is Reopened. 

An October 2002 RO rating decision denied service connection for bronchial asthma on the basis that there was no evidence of symptoms or diagnosis of bronchial asthma in active service or a nexus to active service.  The evidence of record at the time of the October 2002 decision consisted of VA treatment records and the Veteran's service treatment records.  

The Veteran was notified of the October 2002 rating decision, but she did not file a timely appeal, and no new and material evidence was received within a year of the decision.  Therefore, the October 2002 decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104 (a), 3.156(b), 3.160(d), 20.302, 20.1103. 

In September 2009, the Veteran applied to reopen her previously denied claim for service connection for asthma.  The additional evidence received in support of the claim includes an April 2003 VA allergy and immunology treatment record which indicates that the Veteran had asthma for the last three years with nightly symptoms.  The diagnosis was asthma, severe, persistent. 

The Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim on appeal.  The April 2003 VA treatment record is new since this evidence is neither cumulative nor redundant of the evidence that was of record in October 2002.  This evidence is also material because this medical evidence tends to show that the Veteran experienced asthma in active service and soon after service separation.  This evidence relates to an unestablished fact necessary to substantiate the claim which is evidence of an inservice symptoms and recurrent symptoms after active service.  Thus, the Board finds that this evidence is new and material and the claim for service connection is reopened.

The issue of service connection for bronchial asthma is discussed in the remand below.  

5.  Analysis: Service Connection for a Right Knee Disability

The Board finds that the weight of the competent and credible evidence establishes that the right knee disability first manifested many years after service separation and is not related to injury, illness, or other event in active service.  There is competent and credible evidence of a current right knee disability.  An April 2015 x-ray examination report shows findings of bilateral knee osteoarthritis and the April 2016 MRI shows findings of degenerative changes in the right knee without definite evidence of internal derangement.    

The Board finds that the weight of the competent and credible evidence shows that the Veteran did not have a right knee disability or chronic right knee symptoms in active service.  Review of the record shows upon enlistment examination in January 1999, the Veteran reported "no" when asked if she had painful joints or deformity or arthritis.  Examination of the lower extremities was normal.  The service treatment records do not show that the Veteran sought medical treatment for right knee symptoms or disability.  A December 1999 service treatment record shows that the Veteran underwent physical therapy and it was noted that she had right lower extremity, thigh and back pain.  A specific right knee disability was not documented.  An August 2000 service examination report indicates that in the report of medical history, the Veteran checked "no" when asked if she had a trick or locked knee or bone, joint or other deformity.  Physical examination of the lower extremities was normal.  The examiner noted that the Veteran had arthralgia and noted that the Veteran had right hip, hand, and back pain.  The examiner did not record any complaints or defects pertinent to the right knee.  

The Veteran was afforded a VA examination in November 2000, prior to her discharge from active service.  The November 2000 VA examination report indicates that indicates that the Veteran reported having back problems and hip problems.  The right hip and right ankle were examined.  The Veteran did not report any symptoms pertinent to the right knee and the right knee was not specifically examined.  The Veteran separated from active service in January 2001.    

There is no competent evidence of a diagnosis of arthritis of the right knee within one year after service separation in January 2001.  As noted above, the first x-ray finding of right knee arthritis was in April 2015, 14 years after service separation.  Thus, presumptive service connection for right knee arthritis pursuant to 38 C.F.R. § 3.307 (a) is not warranted.

The Board also finds that the weight of the evidence shows that the Veteran did not experience continuous symptoms of arthritis of the right knee in service or since service separation.  As noted, the service treatment records do not document any right knee symptoms or treatment.  The Veteran denied having joint symptoms or a trick knee upon service examination in August 2000 and examination of the lower extremities was normal.  The Veteran did not report any right knee symptoms at the November 2000 VA examination.  

Post service, an April 2001 VA primary care treatment record indicates that the Veteran reported having treatment for her knees and bursitis; a right knee disability was not listed as a diagnosis on the treatment record.  An April 2002 VA primary care record does not mention a right knee disability or symptoms.  VA treatment records show that the Veteran reported having right knee symptoms in 2009.  She underwent a right knee MRI in June 2009 and reported that she had no known trauma or injury.  The findings were bone contusion on the lateral femoral condyle and findings suggestive of a meniscal tear versus meniscal degeneration.  

An October 2009 VA treatment record indicates that the Veteran had right leg pain with a failing right knee.  An October 2009 VA internal medicine note indicates that the Veteran had bilateral knee crepitance and right knee pain. It was noted that the right knee pain was associated with the meniscal tear.  A December 2009 VA orthopedic surgeon note indicates that the right knee pain started one year ago.  The Veteran's x-ray was normal. She was started on physical therapy.  A December 2009 VA joints examination report makes no mention of right knee disability or symptoms.  

The record shows that the Veteran first reported having a right knee disability when she filed her initial claim for service connection in September 2009.  She stated that the claimed conditions, including the right knee condition, were incurred in service.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran did not provide any detailed information as to why she believed the right knee disability was incurred in service and she did not describe any injury, event, or right knee disease in active service.  She did not state whether she had right knee symptoms in active service.  

The Board finds that such statements have limited credibility and limited probative value because these statements were first made over 8 years after service and were made in connection with the Veteran's claim for compensation.  The Veteran's lay statements are general and do not contain any detailed information about right knee symptoms such as frequency or duration or type of symptoms.  The lay statements are not supported by the service treatment records or the Veteran's own lay statements made in active service.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, for these reasons, the Board finds that the Veteran's lay statements concerning the right knee disability to have little probative value and are outweighed by the in-service lay and medical evidence and the post service evidence.  The Board finds that the weight of the competent and credible lay and medical evidence establishes that the Veteran did not have chronic and recurrent right knee symptoms in active service and since service.  Thus, service connection for a right knee disability to include arthritis on a presumptive basis under 38 C.F.R. § 3.303 (b) is not warranted.

The Board finds the weight of the competent and credible evidence shows that the right knee disability to include arthritis did not manifest in service, first manifested many years after active service and is not related to active service.  There is no competent evidence that relates the right knee disability to active service.  As discussed above, the Veteran initially sought treatment at VA for a right knee disability in 2009 and a meniscal tear was diagnosed.  The weight of the competent and credible evidence establishes that the current arthritis of the right knee first manifested over 14 years after active service.  As noted above, arthritis of the right knee was first detected upon x-ray examination in April 2015.  The passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder, while not dispositive, is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran herself has made the general assertion that the right knee disability is related to active service.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  See Layno, supra.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of arthritis or other orthopedic disability falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  The evidence does not establish that the Veteran has medical expertise.  The Veteran has not provided or identified any medical evidence to support her contentions of medical nexus.  There is no competent medical evidence of record indicating that the current right knee disability was incurred in active service or is medially related to injury, disease or other event in active service.

The Board finds the weight of the competent and credible evidence shows that the right knee disability to include arthritis did not manifest in service, first manifested many years after active service and is not related to active service.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a right knee disability to include arthritis, and the claim for service connection is denied.

A VA medical opinion and examination were not provided for the issue of service connection for a right knee disability.  The Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A (d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication that the right knee disability is associated to service.  The record in this case is negative for any indication, other than the Veteran's own general assertion, that her right knee disability is related to active service.  As discussed above, the lay statements are general and lack specific detail as to the right knee symptoms and the Board found the lay statements to have little probative value.  The Veteran did not provide lay or medical evidence of a right knee injury or other event or symptoms or disease in active service.  The service treatment records do not document a right knee injury or disease or symptoms or other event in active service.  As such, the Veteran's sole assertion that she wants service connection for a right knee disability is insufficient to trigger VA's duty to provide an examination with an opinion.  There is no evidence of the claimed disability in active service or any indication of an association to service.  The weight of the evidence shows that the Veteran did not have a right knee disability or symptoms or injury in active service and the disability first manifested many years after active service.  There is probative evidence establishing that the current disability manifested many years after service and there is sufficient competent evidence on file for the Board to make a decision on the claims.  As such, VA's duty to provide an examination with an opinion is not triggered.  See Waters, 601 F.3d 1274  .

6.  Analysis: Service Connection for Sleep Apnea

The Veteran has contended that her sleep apnea is caused and aggravated by the service-connected major depressive disorder.  See the September 2010 informal claim.  Service connection is in effect for major depressive disorder and a 30 percent rating is assigned from January 11, 2001 and a 100 percent rating is assigned from March 15, 2012.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current sleep apnea is not proximately due to or aggravated by service-connected disabilities, and is not related to injury, disease, or other event in active service. 

Service treatment records show no treatment or diagnosis of sleep apnea.  Examinations in January 1999 (enlistment) and August 2000 indicate that physical examination of the nose, sinus, mouth, throat, and lungs was normal.  The August 2000 examination report of medical history indicates that the Veteran reported having frequent trouble sleeping; the Veteran noted that she can't sleep very well because she had a lot of thoughts in her mind.  

The Veteran was afforded a VA examination in November 2000, prior to her discharge from active service.  The Veteran did not report any symptoms pertinent to sleep apnea and had no complaints of sleep apnea.  Physical examination of the nose, sinuses, and lungs was negative.  Sleep apnea was not documented.  The Veteran separated from active service in January 2001.    

The first evidence of a diagnosis of sleep apnea is in 2009, eight years after service separation.  The January 2011 VA examination report indicates that the Veteran underwent a sleep study at VA in 2009 and mild obstructive sleep apnea was diagnosed.  VA records document the March 2009 sleep study.  The Veteran reported that she underwent a sleep study in 2004 and sleep apnea was diagnosed.  However, a report of this study is not of record and the VA healthcare system records associated with the file do not document this study.  In any event, if sleep apnea was diagnosed in 2004, this diagnosis is still 3 years after service separation.  

There is no indication that the sleep apnea is associated to active service.  As noted, the first evidence of a diagnosis of sleep apnea is in March 2009, eight years after service separation.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a right knee disability to include arthritis, and the claim for service connection is denied.

The Board notes that the January 2011 VA medical opinion does not address the theory of direct service connection.  However, the Board finds that VA's obligation under 38 U.S.C. § 5103A (d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered because there is no indication that the sleep apnea or persistent or recurrent symptoms of sleep apnea may be associated with the Veteran's service.  See Waters, supra and McLendon; supra.  The record in this case is negative for any indication that the sleep apnea is associated to service.  The Veteran did not assert that service connection on a direct basis was warranted.  The Veteran did not provide lay or medical evidence of sleep apnea or symptoms or disease or other related event in active service.  The service treatment records do not document sleep apnea or symptoms or other event in active service.  As such, VA's duty to provide a medical opinion for a direct service connection therapy has not been triggered.  The weight of the evidence shows that the Veteran did not have sleep apnea or symptoms or injury in active service and the disability first manifested many years after active service.  There is probative evidence establishing that the current disability manifested many years after service and there is sufficient competent evidence on file for the Board to make a decision on the claims.  As such, VA's duty to provide an examination with an opinion is not triggered.  See Waters, 601 F.3d 1274  .

The weight of the competent and credible evidence establishes that the sleep apnea is not proximately due to or aggravated by a service-connected disability.  The Veteran was afforded VA examination in January 2011 and a medical opinion was obtained as to secondary service connection.  The January 2011 VA examination report indicates that mild obstructive sleep apnea was diagnosed by sleep study in March 2009.  The VA examiner stated that the mild obstructive sleep apnea is not caused by or a result of or has been aggravated by Veteran's service-connected major depressive disorder.  The VA examiner started that the rationale for opinion given there is no mention in the medical literature that states that sleep apnea is secondary or aggravated by or depression, and in fact, there is evidence that shows that untreated sleep apnea can cause symptoms related to depression.

The Board finds the VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran or reviewed the exam and test findings before rendering the medical opinions.  The VA examiner cited to the facts that support the opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds the VA medical opinion to have great probative weight.  The Board finds that the weight of the competent and credible evidence shows that the sleep apnea is not proximately due to or aggravated by the service-connected depression.   

The Veteran herself has related her sleep apnea to her service-connected depression.  As noted, the Veteran, as a lay person, is competent to describe observable symptoms.  See Layno; supra.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and cause of sleep apnea falls outside the realm of common knowledge of a lay person.  Jandreau; supra.  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  There is no evidence that the Veteran has medical expertise. The Board notes that neither the Veteran nor her representative has produced a medical opinion to contradict the conclusions of the VA examiner. 

As such, the Board finds the weight of the competent and credible evidence shows that sleep apnea did not manifest in service, first manifested many years after active service and is not related to active service.  The Board finds the weight of the competent and credible evidence shows that the sleep apnea is not due to or permanently aggravated by a service-connected disability.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for sleep apnea on a direct and secondary basis, and the claim for service connection for sleep apnea is denied.

7.  Increased Rating for the Right Hip Strain 
      
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).   

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Under Diagnostic Code 5252, limitation of flexion of the thigh, a 10 percent rating is assigned for flexion limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  A 20 percent disability rating is assigned where flexion is limited to 30 degrees; a 30 percent disability rating is assigned where flexion is limited to 20 degrees; and a 40 percent disability rating is assigned where flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Under Diagnostic Code 5253, impairment of the thigh, a 20 percent rating is assigned for limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

The Schedule provides that the normal flexion of the hip knee is from 0 degrees to 125 degrees and normal abduction of the hip is from zero degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran asserts that a higher disability rating is warranted for her right hip strain.  With regard to the history of the disability at issue, service connection for right hip strain was granted in a January 2001 rating decision and a 20 percent rating was assigned from January 11, 2001 under Diagnostic Code 5252.  A January 2016 rating decision assigned a 10 percent rating to the right hip strain from January 4, 2016.  

The Board notes that where a reduction in a rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105 (e).  The notice provisions of 38 C.F.R. § 3.105 (e) only apply when the compensation being paid to a claimant is reduced.  Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed.Cir.2007); see also 38 U.S.C. § 5112 (b)(6) (2012).  Prior to the RO's reduction of the Veteran's right hip strain, the Veteran's was in receipt of a 100 percent combined disability evaluation from January 20, 2011.  An October 2012 rating decision granted entitlement to a total rating due to individual unemployability based upon service-connected disabilities from January 20, 2011.  An April 2016 rating decision assigned a 100 percent schedular rating to the service-connected major depressive disorder from March 15, 2012.   

The RO's action did not result in an overall decrease in disability compensation being paid to the Veteran, as her combined rating remained at 100 percent.  Stelzel clearly held that compliance with the notice procedures set forth in 38 C.F.R. § 3.105 (e) is not required unless the disability compensation payment level was reduced.  Stelzel, supra.  Accordingly, because the RO's reduction of the Veteran's right hip strain rating did not result in a reduction of compensation paid, the provisions of 38 C.F.R. § 3.105 (e) were not for application and the AOJ did not err by not following the procedures required by that section.

Based upon a review of the evidence, the Board concludes that a rating in excess of 20 percent prior to January 4, 2016 and in excess of 10 percent from January 4, 2016 for right hip strain have not been met. 

In order for a disability evaluation in excess of 20 percent to be assigned under Diagnostic Code 5252, flexion of the thigh must be limited to 20 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  Here, the Board finds no basis for assigning a rating in excess of 20 percent under Diagnostic Code 5252.  VA examinations in December 2009 and March 2012 show that right hip flexion ranged from zero degrees to 90 degrees and 125 degrees, respectively.  The December 2009 VA examination report indicates that there was objective evidence of pain with repetitive motion but there was no additional limitation of motion.  The March 2012 VA examination report indicates that there was evidence of pain at 100 degrees flexion.  The January 2016 VA examination indicates that there was pain noted on examination but it did not result in or cause functional loss.  Thus, on this record, a disability evaluation in excess of 20 percent under Diagnostic Code 5252 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252.

The Board has also considered whether a higher rating is warranted under Diagnostic Code 5253.  Under this code, a 20 percent evaluation is the highest available disability rating.  Thus, a higher rating is not warranted under Diagnostic Code 5253 since the medical evidence shows right thigh abduction beyond 10 degrees.

In addition, ankylosis of the right hip and flail joint of the right hip are not shown in this case.  See the December 2009, March 2012, and January 2016 VA examination reports.  Thus, a disability evaluation in excess of 20 percent for the service-connected right hip disability is not warranted under Diagnostic Codes 5250 and 5254.  

There is no showing of malunion or impairment of the right femur.  See the March 2012 and January 2016 VA examination reports.  Thus, a disability evaluation in excess of 20 percent for the service-connected right hip disability is not warranted under Diagnostic Code 5255.

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra. 

The weight of the evidence shows no additional limitation of flexion and abduction of the right thigh due to pain or other symptoms.  The VA examination reports show that pain was considered when range of motion testing was conducted.  The December 2009 VA examination report indicates that there was objective evidence of pain with repetitive motion but there was no additional limitation of motion.  Gait was normal.  The March 2012 VA examination report indicates that there was evidence of pain at 100 degrees flexion.  The VA examiner stated that there was no additional limitation of motion or additional functional loss with repetitive testing.  The January 2016 VA examination indicates that there was pain noted on examination but it did not result in or cause functional loss.  The VA examiner stated that there was no additional limitation of motion or additional functional loss with repetitive testing and there was no pain with weightbearing.  

The Board finds that the Veteran's 20 percent disability rating assigned to the right hip disability prior to January 4, 2016 takes into consideration and incorporates the functional loss and impairment due to pain, crepitus, tenderness, and flare-ups.  The right hip disability has not been shown to produce additional impairment of abduction or flexion due to pain or functional loss that would warrant a rating higher than 20 percent.  See DeLuca; supra.  As noted, the weight of the evidence shows Veteran has flexion of the right thigh from zero degrees to 90-125 degrees and abduction of the right thigh well beyond 10 degrees when considering pain and functional loss.  The current functional impairment of the right hip and the symptoms of pain are encompassed in the 20 percent rating under Diagnostic Code 5252 assigned prior to January 4, 2016.   

The Board has considered the Veteran's report of pain in the right hip and the report of flare-ups.  Moreover, the record shows that the VA examiners noted these symptoms in their examination reports and considered them in their assessments of the overall severity of the hip disability.  Further, the Veteran's subjective complaints were directly considered by the RO when assigning the 20 percent rating prior to January 4, 2016 for functional limitation resulting from pain, painful motion, and limited motion.  As such, the Veteran's subjective complaints are fully contemplated by the currently assigned 20 percent rating to the right hip disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board finds that there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40  and 4.45 is not warranted.  

In order for a disability evaluation in excess of 10 percent to be assigned under Diagnostic Code 5252 from January 4, 2016, flexion of the thigh must be limited to 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  Here, the Board finds no basis for assigning a rating in excess of 10 percent under Diagnostic Code 5252 from January 4, 2016.  VA examination in January 2016 shows that right hip flexion ranged from zero degrees to 110 degrees.  The January 2016 VA examination indicates that there was pain noted on examination but it did not result in or cause functional loss.  Thus, on this record, a higher disability evaluation in excess of 10 percent from January 4, 2016 under Diagnostic Code 5252 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252.

The Board has also considered whether a higher rating is warranted under Diagnostic Code 5253.  Under this code, a 20 percent evaluation is warranted when there is limitation of abduction of the thigh such that motion is lost beyond 10 degrees.  There is no objective evidence of limitation of abduction of the right thigh to 10 degrees.  Abduction of the right thigh was to 35 degrees upon VA examination in January 2016.  Full abduction is to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.  Thus, a higher rating is not warranted under Diagnostic Code 5253 since the medical evidence shows right thigh abduction beyond 10 degrees.

In addition, ankylosis of the right hip and flail joint of the right hip are not shown in this case.  See the December 2009, March 2012, and January 2016 VA examination reports.  Thus, a disability evaluation in excess of 10 percent for the service-connected right hip disability from January 4, 2016 is not warranted under Diagnostic Codes 5250 and 5254.  

There is no showing of malunion or impairment of the right femur.  See the January 2016 VA examination report.  Thus, a disability evaluation in excess of 10 percent for the service-connected right hip disability from January 4, 2016 is not warranted under Diagnostic Code 5255.

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra. 

The weight of the evidence shows no additional limitation of flexion and abduction of the right thigh due to pain or other symptoms from January 4, 2016.  The VA examination reports show that pain was considered when range of motion testing was conducted.  The January 2016 VA examination indicates that there was pain noted on examination but it did not result in or cause functional loss.  The VA examiner stated that there was no additional limitation of motion or additional functional loss with repetitive testing and there was no pain with weightbearing.  The VA examiner stated that the Veteran reported that prolonged standing, sitting, and driving, and heavy lifting, pushing, and pulling exacerbated the right hip disability.  The VA examiner noted that pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  The VA examiner noted that at this moment, there was no evidence of fatigability, incoordination, muscle weakness or pain during physical examination.  The VA examiner noted that to express additional limitation due to pain in terms of degrees of additional range of motion is not possible in view that it should be documented during a positive flare-up period not during a regular medical evaluation.  The VA examiner further noted that such additional limitation could not expressed in terms of additional range of motion because it will be speculative in view that no positive flare-ups episode was observed during evaluation and no flare-ups were present or seen during examination.   The VA examiner stated that hence, an opinion concerning additional range of motion loss during flare-ups is not feasible, since in order to provide an additional limitation due to pain, weakness or incoordination (if present) the evaluation must be done in a present of a flare-up. 

The Board finds that the Veteran's current 10 percent disability rating for the right hip disability takes into consideration and incorporates the functional loss and impairment due to pain, crepitus, tenderness, and flare-ups.  The right hip disability has not been shown to produce additional impairment of abduction or flexion due to pain or functional loss that would warrant a rating higher than 10 percent from January 4, 2016.  See DeLuca; supra.  As noted, the weight of the evidence shows Veteran has flexion of the right thigh from zero degrees to 110 degrees and abduction of the right thigh well beyond 10 degrees when considering pain and functional loss.  The current functional impairment of the right hip and the symptoms of pain are encompassed in the current 10 percent rating under Diagnostic Code 5252 (assigned from January 4, 2016).   

The Board has considered the Veteran's report of pain in the right hip and the report of flare-ups.  Moreover, the record shows that the VA examiner in January 2016 noted these symptoms in the examination report and considered these symptoms in their assessments of the overall severity of the hip disability.  Further, the Veteran's subjective complaints were directly considered by the RO when assigning the current 10 percent rating for functional limitation resulting from pain, painful motion, and limited motion.  As such, the Veteran's subjective complaints are fully contemplated by the currently assigned 10 percent rating to the right hip disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board finds that there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40  and 4.45 is not warranted.  

The Board acknowledges the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  In the present case, the evidence of record satisfies the requirements of the Correia case, as several VA examinations considered active range of motion in the service-connected right hip and thigh and in the undamaged left hip and thigh.  The January 2016 VA examination report indicates that there was no pain with weightbearing.  The December 2009 VA examination report indicates that gait was normal.  Although range of motion measurements associated with the testing of painful motion did not consider passive range of motion in compliance with 38 C.F.R. § 4.59, the Board finds that the VA examinations of record are adequate to adjudicate this appeal as they appropriately evaluate range of motion, pain, additional limitation of motion and functional loss upon repetitive testing, and on the VA examination in January 2016, the presence of pain on weight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, considering all the evidence of record, the Board finds that the evidence is sufficient upon which to determine the functional limitation of motion under all relevant case law and requirements as to range of motion testing.

In conclusion, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent prior to January 4, 2016 and in excess of 10 percent from January 4, 2016 for right hip strain.  The benefit-of-the-doubt rule does not apply, and the claim for an increased rating for the service-connected right hip disability must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for allergic rhinitis is granted.   

New and material evidence has been received and the claim for service connection for asthma is reopened.  

Service connection for a right knee disability to include arthritis is denied.   

Service connection for sleep apnea is denied.   

An increased disability rating in excess of 20 percent prior to January 4, 2016 and in excess of 10 percent from January 4, 2016 for right hip strain is denied.  


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C. § 5103A (d) (West 2012). 

There is competent and credible evidence that the service-connected lumbar spine degenerative disc disease, right and left wrist tendonitis, and right ankle strain may have worsened since the March 2012 VA examinations.  A February 2014 physical therapy record shows treatment for the lumbar spine disability including a TENS unit, massage, exercises, and ultrasound.  In an April 2015 statement, Dr. O.E.R.R. stated that the Veteran's clinical condition showed a gradual deterioration and she had chronic complaints of pain at the low back and hands and she had a weak hand grip and numbness and weakness.  As the evidence reflects a possible worsening since the last examination in 2012, new examinations are needed to determine the current level of severity of the disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Veteran was afforded a VA examination of the cervical spine disability in March 2012.  The March 2012 VA cervical spine examination indicates that the Veteran reported that she developed cervical spine after a fall from stairs during military service in 1999.  The diagnoses were cervical spondylosis and myositis.  The VA examiner did not provide a medical opinion as to whether the current cervical spine disability was related to the injury and symptoms in active service.  The Board finds that a remand for an addendum VA medical opinion as to whether the claimed disability is related to injury in active service is necessary.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Regarding the claim for service connection for asthma, VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (West 2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

Review of the record shows upon enlistment examination in January 1999, the Veteran reported "no" when asked if she had sinusitis or hay fever.  Examination of the nose and sinuses was normal.  The service treatment records for the Veteran's period of service from February 1999 to January 2001 show that the Veteran sought medical treatment for allergic rhinitis in March 2000.  The assessment was allergic rhinitis and upper respiratory infection with reactive airways disease.  A June 2000 service treatment record indicates that the impression was seasonal allergies versus upper respiratory infection.  At the August 2000 service examination, in the report of medical history, the Veteran reported "don't know" when asked if she had asthma.  The Veteran separated from active service in January 2001.  An April 2003 VA allergy and immunology treatment record indicates that the Veteran had asthma for the last three years with nightly symptoms.  The diagnosis was asthma, severe, persistent.  The Board finds that a medical opinion and examination are necessary to determine whether the Veteran has current bronchial asthma that was incurred in or is related to active service.  

On remand, the AOJ should obtain copies of any outstanding VA treatment records showing treatment of the service-connected disabilities and the claimed cervical spine disability and bronchial asthma from the VA Healthcare System dated since February 2016.  38 U.S.C. § 5103A (b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA treatment records showing treatment of the service-connected lumbar spine, left and right wrist, and right ankle disabilities and the claimed cervical spine disability and bronchial asthma from the VA Healthcare System dated since February 2016.  

2.  Schedule the Veteran for a VA examination to determine the current severity of service-connected lumbar spine, left and right wrist, and right ankle disabilities and to obtain a medical opinion regarding the etiology of the cervical spine disability.    

The examiner must utilize the appropriate Disability Benefits Questionnaires.  If the examiner is a non-VA examiner, the AOJ must provide the examiner with the appropriate Disability Benefits Questionnaire and request the examiner to use the form.  Additionally, the examiner must test the range of motion of the lumbar spine, left and right wrist, and right ankle in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner must report the presence (including degree) or absence of painful motion, weakened movement, excess fatigability, or incoordination in the lumbar spine, right and left wrists, and right ankle.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any painful motion, weakened movement, excess fatigability, or incoordination.

Regarding the lumbar spine disability, the examiner must report whether there is favorable or unfavorable ankylosis of the thoracolumbar spine.  The examiner must report the total duration of any incapacitating episodes caused by lumbar spine degenerative disc disease during the past 12 months.  The examiner should specify whether the Veteran has a separate neurologic disability in the lower extremities as a result of his lumbar spine degenerative disc disease.  The examiner should provide a detailed assessment of the severity of any current lower extremity radiculopathy or peripheral neuropathy.  The level of nerve impairment for each such nerve must be described as "mild," "moderate," "moderately severe," or "severe" disability.

Regarding the left and right wrist disabilities, the examiner must report whether there is ankylosis on the wrists and if so, the position of the wrists.    

Regarding the right ankle disability, the examiner must report whether there is ankylosis of the right ankle and if so, the positon of the ankle in degrees.  The examiner should render an opinion as to whether the right ankle limited motion is moderate or marked. 

Regarding the cervical spine disability, the VA examiner should provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or more) that any identified cervical spine disability had its onset during active service or within one year of separation from service, or, otherwise resulted from disease, injury or other event in active service.  Attention is invited to the Veteran's lay statements that she developed cervical spine after a fall from stairs during military service in 1999 and the service medical evidence showing that examination of the cervical spine and neck was normal in August 2000.  

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record.  

3.  Schedule the Veteran for a VA examination in order to determine the nature and likely etiology of the bronchial asthma.   

After examining the Veteran and reviewing the relevant evidence in the claims file, the VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current bronchial asthma had its onset during service or is otherwise due to or related to injury, symptoms, or other event of the Veteran's period of active service.

Attention is invited to the August 2000 service examination report which shows that the Veteran reported that she did not know if she had asthma and an April 2003 VA allergy and immunology treatment record which indicates that the Veteran had asthma for the last three years with nightly symptoms.  The diagnosis was asthma, severe, persistent.

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record.  

4.  Thereafter, readjudicate the Veteran's claims, remaining on appeal.  If the benefits on appeal remain denied, issue a supplemental statement of the case to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


